81936: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32942: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81936


Short Caption:GALAXY GAMING, INC. VS. TRIANGULUM PARTNERS, LLCCourt:Supreme Court


Related Case(s):79555, 79924, 81626, 82828


Lower Court Case(s):Clark Co. - Eighth Judicial District - A794293Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/15/2020 / Gugino, SalvatoreSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBryan W. WatersEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


AppellantGalaxy Gaming, Inc.Emily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


AppellantMark LipparelliEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


AppellantNorman H. DesrosiersEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


AppellantWilliam A. ZenderEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						Debra L. Spinelli
							(Pisanelli Bice, PLLC)
						


RespondentRobert B. SaucierDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						


RespondentTriangulum Partners, LLCDylan T. Ciciliano
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/12/2021OverdueManual Due ItemSettlement Judge





Docket Entries


DateTypeDescriptionPending?Document


10/14/2020Filing FeeFiling Fee due for Appeal. (SC)


10/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-37793




10/14/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-37796




10/14/2020Filing FeeE-Payment $250.00 from Jordan T. Smith. (SC)


10/15/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-37840




10/15/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Salvatore C. Gugino. (SC).20-37880




10/21/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 16, 2020, at 10:30 am. Case Nos. 81626/81936. (SC).20-38607




11/03/2020Filing FeeFiling Fee due for Cross-Appeal. (SC)


11/03/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (SC)20-39982




11/03/2020Filing FeeFiling Fee Paid. $250.00 from GTG LLP.  Check no. 8020. (Cross-Appeal) (SC)


11/05/2020Docketing StatementFiled Appellant/Cross-Respondents' Civil Docketing Statement. (SC)20-40331




11/10/2020Docketing StatementFiled Respondent/Cross-Appellants' Civil Docketing Statement. (SC)20-41148




11/23/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement process is continued to the following date: December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936. (SC)20-42653




12/02/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 16, 2020, at 10:00 AM via Zoom. Case Nos. 81626/81936/82081. (SC)20-43707




12/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 81626/81936/82081. (SC)20-46683




12/29/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants/cross-respondents (appellants) and respondents/cross-appellants (respondents) shall each have 14 days from the date of this order to file and serve a transcript request form. Further, appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal.  Respondents shall have 30 days from service of appellants' opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellants shall have 30 days from service of respondents' combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Finally, respondents shall have 14 days from service of appellants' combined brief to file and serve a reply brief on cross-appeal, if deemed necessary.  (SC)20-46765




01/11/2021Transcript RequestFiled Appellant/Cross-Respondents' Certificate of No Transcript Request. (SC)21-00801




01/12/2021Transcript RequestFiled Respondent/Cross-Appellants' Certificate of No Transcript Request. (SC)21-01018




01/29/2021Order/ProceduralFiled Order to Show Cause.  Respondents/cross-appellants shall have 30 days from the date of this order to show cause why the cross-appeal should not be dismissed for lack of jurisdiction.  Appellants/cross-respondents shall have 14 days from the date of service of the response to file and serve any reply.  Briefing of this matter is suspended pending further order of this court.  (SC)21-02851




02/18/2021MotionFiled Respondent/Cross-Appellant's Response to Order to Show Cause. (SC)21-04876




03/04/2021MotionFiled Appellant/Cross-Respondents' Reply to Order to Show Cause. (SC)21-06346




03/18/2021Order/ProceduralFiled Order Dismissing Cross-Appeal and Reinstating Briefing. The cross-appeal is dismissed.  Each party shall bear its own costs. Briefing of this appeal is reinstated.  Appellants shall have 90 days from the date of this order to file and serve the opening brief and appendix. (SC)21-07810




06/11/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: June 30, 2021. (SC)21-16793




06/30/2021BriefFiled Appellants' Redacted Opening Brief. (SC)21-18882




06/30/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-18883




06/30/2021MotionFiled Appellants' Motion to Redact the Galaxy Parties' Opening Brief and Seal Appendix Volumes II-VIII in Support of Appellants' Opening Brief. (SC)21-18884




07/16/2021Order/ProceduralFiled Order Granting Motion. Appellants' unopposed motion for leave to redact the opening brief and file portions of the appendix under seal is granted to the following extent.  SRCR 7.   The redacted opening brief was filed on June 30, 2021.  Unredacted opening brief due: 7 days. Upon receipt of the unredacted opening brief, the clerk shall file the brief under seal.  The clerk shall file the volumes of the appendix received on July 6, 2021, under seal.  Respondents' answering brief due: 30 days. (SC)21-20623




07/16/2021AppendixFiled Appellant's (SEALED) Appendix to Opening Brief. Vols. 2-8. (SC)


07/26/2021MotionFiled Appellants' Motion to Extend Time to Submit Unredacted Opening Brief. (SC)21-21526




08/04/2021Order/ProceduralFiled Order Granting Motion.  The clerk shall file the unredacted opening brief received on July 29, 2021, under seal.  (SC)21-22647




08/04/2021BriefFiled Appellants' Unredacted Opening Brief under SEAL.  (SC)


08/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  August 30, 2021.  (SC)21-23547




08/27/2021BriefFiled Respondents' Answering Brief. (SC)21-25040




08/27/2021MotionFiled Respondents' Motion to Redact and Seal Portions of the Supplemental Appendix in Support of Answering Brief. (SC)21-25041




08/27/2021AppendixFiled Supplemental Appendix in Support of Respondents' Answering Brief - Volume I of III (Redacted). (SC)21-25048




09/21/2021Order/ProceduralFiled Order Granting Motion. Respondents' unopposed motion for leave to file portions of their appendix under seal and in redacted form is granted.  The redacted appendix was filed on August 27, 2021.  The clerk shall file respondents' supplemental appendix received on September 3, 2021, under seal. (SC)21-27248




09/21/2021AppendixFiled Supplemental Appendix in Support of Respondents' Answering Brief Volumes I-III (SEALED). (SC)


09/27/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief  due: October 11, 2021. (SC)21-27745




10/07/2021MotionFiled Stipulated Request for Stay of Supreme Court Proceedings. (SC)21-28788




10/18/2021Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation to "stay" this appeal pending settlement negotiations and implementation of the settlement.  The stipulation is treated as a joint motion for an extension of time to file the reply brief and granted to the following extent.  Appellants shall have until January 14, 2022, to file and serve the reply brief.  If the parties implement a settlement before that date, appellants shall immediately file a motion or stipulation to dismiss this appeal.  (SC)21-29840




11/15/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-32789




11/15/2021MotionFiled Stipulation/Dismiss Appeal. (SC)21-32791




11/16/2021Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, and "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)21-32942





Combined Case View